Case 1:19-cv-22083-XXXX Document 1 Entered on FLSD Docket 05/22/2019 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO.: 19-CV- 22083

  SUCHAIL ARREBATO,

         Plaintiff,

  vs.

  AMERICAN PUBS III, INC. d/b/a
  SPINNAKERS BAR & GRILL,
  ALAN WINSTON, and
  JERROLD RUBINSTEIN,

        Defendants.
  ______________________________/

                COMPLAINT FOR FLSA MINIMUM WAGE VIOLATION(S)

         Plaintiff, Suchail Arrebato, sues Defendants, American Pubs III, Inc. d/b/a Spinnakers

  Bar & Grill, Alan Winston, and Jerrold Rubinstein, as follows:

                                 Parties, Jurisdiction, and Venue

         1.      Plaintiff, Suchail Arrebato, is a sui juris resident of Miami-Dade County,

  Florida, who is over 18 years old.

         2.      Plaintiff consents to participate in this lawsuit.

         3.      Plaintiff was a non-exempt employee of Defendants.

         4.      Defendant, American Pubs III, Inc., is a for profit Florida company that is

  sui juris and has operated its restaurant business here, in Miami-Dade County, Florida, at all

  times material under the fictitious name of “Spinnakers Bar & Grill”.

         5.      Defendant, Alan Winston, was at all material times a resident of this District.

  He was and is a manager, owner, officer, director, and/or operator of the corporate Defendant

                                                     1

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:19-cv-22083-XXXX Document 1 Entered on FLSD Docket 05/22/2019 Page 2 of 7



  for the relevant time period. He ran its day-to-day operations.

         6.      Defendant, Jerrold Rubinstein, was at all material times a resident of this

  District. He was and is a manager, owner, officer, director, and/or operator of the corporate

  Defendant for the relevant time period. He also ran its day-to-day operations.

         7.      Defendants were Plaintiff’s employers, direct employers, and joint employers as

  the term “employer” is defined by 29 U.S.C. §203 (d).

         8.      This Court has original jurisdiction over Plaintiff’s federal question claims

  pursuant to 28 U.S.C. §1331 and 26 U.S.C. §201, et seq.

         9.      Venue is proper in this Court pursuant because Defendants transact business in

  Miami-Dade County, maintain their principal place of business in Miami-Dade County, and also

  because Defendants employed Plaintiff in Miami-Dade County, with most of the actions

  complained of occurring within this County.

                          Common Background Factual Allegations

         10.     Defendants regularly employed two or more employees for the relevant time

  period that handled goods or materials that travelled through interstate commerce, or used

  instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

  under the Fair Labor Standards Act.

         11.     In particular, Defendants have been at all times material an enterprise engaged in

  interstate commerce in the course of their receipt, preparation, cooking, service, and sale of

  foodstuffs, produce, meats, beverages, beer, liquor and products that have moved through

  interstate commerce prior to their receipt of same.




                                                  2

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:19-cv-22083-XXXX Document 1 Entered on FLSD Docket 05/22/2019 Page 3 of 7



         12.     Defendants cooked, prepared, and stored these foodstuffs, perishables, and

  beverages while using machinery, appliances, refrigeration goods and materials that also have

  moved through interstate commerce.

         13.     Furthermore, Defendants regularly and routinely: obtain, exchange, and

  send/receive funds to and from outside of the State of Florida, use telephonic transmissions going

  outside of the State of Florida to conduct business, and transmit electronic information through

  computers, the internet, via email, and otherwise outside of the State of Florida.

         14.     Defendants’ annual gross revenues derived from this interstate commerce are

  believed to be in excess of $500,000.00 for the relevant time period.

         15.     To the extent that records exist regarding the exact dates of Plaintiff’s

  employment exist, such records are in the exclusive custody of Defendants.

         16.     Plaintiff’s work for Defendants was actually in or so closely related to the

  movement of commerce while she worked for Defendants that the Fair Labor Standards Act

  applies to Plaintiff’s work for Defendants in the course of her regularly and routinely handling

  and preparing food, produce, beer, liquor, and beverages that traveled through interstate

  commerce while also utilizing supplies, knives, equipment, dishwashing machines, and

  equipment that also traveled through interstate commerce.

         17.     Plaintiff also would regularly and routinely utilize credit/debit card processing

  machines that would transmit information outside of the State of Florida as part of her work for

  Defendants.

         18.     Plaintiff worked for Defendants as a bartender from February 6, 2019 through

  and including April 28, 2019.



                                                   3

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:19-cv-22083-XXXX Document 1 Entered on FLSD Docket 05/22/2019 Page 4 of 7



          19.      Defendants, in turn, would pay Plaintiff in cash at the rate of approximately $25

  per shift, but without any attendant documentation identifying her hours worked, pay received,

  hourly rate, or tip credit applied.

          20.      In Florida, and for the relevant time period, the minimum wage was set at

  $8.46/hour for 2019.

          21.      The FLSA, at 29 U.S.C. §218 and 29 C.F.R. §778.5, requires that all non-exempt

  employees be paid a minimum wage that is at or greater than the minimum wage established by

  any other law.

          22.      During the last three years, Defendants utilized the tip credit to pay Plaintiff at an

  hourly wage rate that was less than the entirety of the applicable minimum wage.

          23.      If an employer satisfies the “tip credit” requirements, it may apply a portion of the

  employee’s tips (up to a maximum of $3.02 per hour) to satisfy its obligation to pay its employees

  at least a minimum wage.

          24.      To utilize the tip credit, an employer must allow its tipped employees to retain all

  the tips they receive, except when there is a valid arrangement for “pooling of tips among

  employees who customarily and regularly receive tips.” 29 U.S.C. § 203(m).

          25.      An employer must also notify its employees that it would be relying on the “tip

  credit” to make up the remaining $3.02 per hour.

          26.      The FLSA requires that employers such as Defendants provide their employees

  with sufficient reimbursements for employment-related expenses to ensure that employees’

  hourly wages equal or exceed the minimum wage after employment related expenses

  (“kickbacks”) are counted against (or deducted from) the hourly wages.

          27.      If an employer fails to satisfy these requirements, it may not take advantage of the
                                                     4

                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:19-cv-22083-XXXX Document 1 Entered on FLSD Docket 05/22/2019 Page 5 of 7



  tip credit and must directly pay its tipped employees the full applicable minimum wage.

          28.    Defendants purported to claim a “tip credit” allowed by the FLSA and Florida

  law.

          29.    Defendants paid Plaintiff a wage of $25 per shift, in cash, for the approximately 8

  hours that she worked each shift.

          30.    Defendants reduced Plaintiff’s direct hourly wage by requiring her to pay for

  walk-outs.

          31.    Defendants further reduced Plaintiff’s direct hourly wage by requiring her to

  make up the difference when her cash register was short from her tips and/or wages at the end of

  her shift.

          32.    Therefore, During the Relevant Time Period, Plaintiff did not retain all her tips

  received from customers. Instead, Defendants required Plaintiff to share a portion of her tips

  with the house by requiring her to satisfy any cash register or inventory shortages with a

  commensurate portion of her tips.

          33.    Defendants also failed to ensure that Plaintiff’s direct hourly wage, when

  combined with the tips she received, met or exceeded the applicable wage during her first six (6)

  or so weeks of employment while she was “in training”.

          34.    Plaintiff also spent significant time engaged in traditionally non-tipped activities.

          35.    By failing to satisfy the requirements of 29 U.S.C. § 203(m) during the Relevant

  Time Period, Defendants were not eligible for the tip credit and were required to pay Plaintiff the

  entirety of the applicable minimum wage.

          36.    Defendants either knew from prior experience or recklessly failed to investigate

  whether their failure to pay Plaintiff a minimum wage for each of the hours worked during the
                                                    5

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:19-cv-22083-XXXX Document 1 Entered on FLSD Docket 05/22/2019 Page 6 of 7



  relevant time period violated the FLSA and then failed to timely correct their violation.

          37.     Any/all conditions precedent to filing this lawsuit occurred and/or was satisfied

  by Plaintiff.

          38.     Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

  all services rendered.

          WHEREFORE Plaintiff, Suchail Arrebato, demands the entry of a judgment in her favor

  and against Defendants, American Pubs III, Inc. d/b/a Spinnakers Bar & Grill, Alan Winston,

  and Jerrold Rubinstein, jointly and severally, after trial by jury and as follows:

                  a.       That Plaintiff recovers compensatory minimum wage damages and an

                           equal amount of liquidated damages as provided under the law and in 29

                           U.S.C. § 216(b);

                  b.       That Plaintiff recovers all tips improperly retained by Defendants;

                  c.       That Plaintiff recovers pre-judgment interest on all tips and on all unpaid

                           minimum wages if the Court does not award liquidated damages;

                  d.       That Plaintiff recovers an award of reasonable attorneys’ fees, costs, and

                           expenses pursuant to the FLSA;

                  e.       That Plaintiff recovers all interest allowed by law;

                  f.       That Defendants be Ordered to make Plaintiff whole by providing

                           appropriate minimum wage pay and other benefits wrongly denied in an

                           amount to be shown at trial and other affirmative relief;

                  g.       That the Court declare Defendants to be in willful violation of the

                           overtime provisions of the FLSA; and

                  h.       Such other and further relief as the Court deems just and proper.
                                                     6

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:19-cv-22083-XXXX Document 1 Entered on FLSD Docket 05/22/2019 Page 7 of 7



                                  DEMAND FOR JURY TRIAL

        Plaintiff demands a trial by jury of all issues so triable.

        Dated this 22nd day of May 2019.

                                                         Respectfully Submitted,

                                                         s/Brian H. Pollock, Esq.
                                                         Brian H. Pollock, Esq.
                                                         Fla. Bar No. 174742
                                                         brian@fairlawattorney.com
                                                         FAIRLAW FIRM
                                                         7300 N. Kendall Drive
                                                         Suite 450
                                                         Miami, FL 33156
                                                         Tel: 305.230.4884
                                                         Counsel for Plaintiff




                                                    7

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
